 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5
 6   Attorney for Defendant
     JOSE JUAREZ TAPIA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                         Case No. 1:19-cr-00119 DAD
                                                        Case No. 1:19-cr-00067 DAD
12
                      Plaintiff,
13           v.                                         STIPULATION TO CONTINUE CHANGE
                                                        OF PLEA HEARING; ORDER
14    JOSE JUAREZ TAPIA,
15                    Defendant.                        DATE: December 9, 2019
                                                        TIME:  10:00 a.m.
16                                                      JUDGE: Hon. Dale A. Drozd
17
18          IT IS HEREBY STIPULATED by and between the parties, through their respective
19   counsel, that the change of plea hearing scheduled for November 18, 2019, may be continued to
20   December 9, 2019, or the soonest date thereafter convenient to the Court.
21          While it is anticipated this matter will be resolved via plea agreement, this continuance is
22   requested to allow the parties additional time to gather relevant information, conduct
23   investigation, and engage in further negotiations before reaching a final resolution. After Mr.
24   Juarez Tapia was charged with illegal reentry in case 1:19-cr-00119-DAD-BAM, his supervised

25   release violation pending in the District of Arizona was transferred from Arizona to the Eastern

26   District of California, in Case No. 1:19-cr-00067 DAD. The parties believe it would promote

27   judicial efficiency to resolve both matters in a single agreement, but need additional time to

28   coordinate with USPO.
 1            The parties agree that the delay resulting from this continuance shall be excluded in the
 2   interest of justice, for effective defense investigation and preparation, pursuant to 18 U.S.C. §
 3   3161(h)(7)(A).
 4                                                          Respectfully submitted,
 5                                                          McGREGOR W. SCOTT
                                                            United States Attorney
 6
 7   DATED: November 14, 2019                               /s/ Laura D. Withers
                                                            LAURA D. WITHERS
 8                                                          Assistant United States Attorney
 9                                                          Attorney for Plaintiff

10
                                                            HEATHER E. WILLIAMS
11                                                          Federal Defender

12   DATED: November 14, 2019                               /s/ Eric V. Kersten
                                                            ERIC V. KERSTEN
13                                                          Assistant Federal Defender
                                                            Attorney for Defendant
14                                                          JOSE JUAREZ TAPIA
15
16
17                                                   ORDER
18            The status conference for Jose Juarez Tapia is continued to December 9, 2019, at 10:00
19   a.m.
20
21   IT IS SO ORDERED.
22
         Dated:       November 14, 2019                      /s/ Lawrence J. O’Neill _____
23                                                   UNITED STATES CHIEF DISTRICT JUDGE
24
25
26
27
28


      Juarez-Tapia: Stipulation to Continue Status    -2-
      Conference
